Citation Nr: 1022577	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-16 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected left ankle disability.

2.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left knee disorder to 
include as secondary to service-connected left ankle 
disability.

3.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for a left hip disorder to 
include as secondary to service-connected left ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 
1966.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

In an unappealed January 1986 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
a hip disorder secondary to service-connected left ankle 
disability.  

In a February 1994 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
left knee disorder secondary to service-connected left ankle 
disability.

In June 2005, the Veteran submitted a claim for entitlement 
to an increased disability rating for his service-connected 
left ankle disability, and for service connection for left 
hip and left knee disorders both secondary to the service-
connected left ankle disability.  In an October 2005 rating 
decision, the RO granted a 20 percent disability rating for 
the service-connected left ankle disability effective June 
30, 2005, the date the Veteran's claim was received by VA.  
In addition, the RO denied entitlement to service connection 
for the left knee and hip disorders.  The Veteran disagreed 
and perfected an appeal.

In February 2008, the Veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before a local hearing officer.  A transcript of that hearing 
is associated with the Veteran's VA claims folder.

The issues of whether new and material evidence has been 
submitted which is sufficient to reopen a previously denied 
claims of entitlement to service connection for left knee and 
left hip disorders to include as secondary to service-
connected left ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected left ankle disability is 
manifested by daily pain with occasional flare-up with 
extended walking or standing, plantar flexion of 0-to-20 
degrees, dorsiflexion of 0-to-15 degrees, with tenderness and 
without crepitus, edema or redness, x-ray evidence of post-
traumatic degenerative changes and no evidence of ankylosis.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected left ankle disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5270, 5271 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected left ankle 
disability is worse than VA has recognized.  He seeks a 
disability rating in excess of 20 percent disabling.

The Board will first address preliminary matters and then 
render a decision on the remaining issue on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In this case, the Veteran was provided with notice in a July 
2005 letter that informed him that in order to establish an 
increased disability rating, the evidence must show that his 
service-connected disability had gotten worse.  The Veteran 
was also notified in a May 2008 letter of how VA determines a 
disability rating and an effective date, and of the 
diagnostic code criteria that were applicable to his claim.  
He was also informed in the July 2005 letter that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records, and that VA would provide a 
medical examination if one were necessary to adjudicate his 
claim.  The Veteran's claim was adjudicated subsequent to the 
notices and presented testimony on the issue on appeal during 
his February 2008 RO hearing.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).

With regard to the duty to assist, the Board observes that 
the RO has obtained the Veteran's service treatment records, 
VA treatment records and private treatment records that were 
identified by the Veteran.  The Veteran has also been 
provided with VA medical examinations pertaining to his 
claim, including that conducted in September 2005 and 
February 2008.  See 38 C.F.R. § 3.159(c) (4).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination with respect to the issue on 
appeal has been met.  See 38 C.F.R. § 3.159(c) (4). 

The Board finds that under the circumstances of this case VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken with respect to the claims decided herein.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran and his 
representative presented evidence and testimony in support of 
his claims before a local hearing officer. 

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009). See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements. In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion..  See 38 C.F.R.  § 4.40 
(2009).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2009).

Assignment of diagnostic code

The Veteran's service-connected left ankle disability is 
rated under Diagnostic Code 5271 [Ankle, limited motion of].  
The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's service-connected left ankle disability is 
manifested by daily pain with occasional flare-up with 
extended walking or standing, plantar flexion of 0-to-20 
degrees, dorsiflexion of 0-to-15 degrees, with tenderness and 
without crepitus, edema or redness, and x-ray evidence of 
post-traumatic degenerative changes.  There is no evidence in 
the record of ankylosis.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987); see also 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 
91). 

The Board has considered the criteria of Diagnostic Codes 
5270 [Ankle, ankylosis of] and 5272 [subastragalar or tarsal 
joint, ankylosis of], but has determined that they are 
inapplicable because there is no evidence of ankylosis of the 
Veteran's service-connected left ankle.  The Board has also 
noted that there is no evidence of malunion of the os calcis 
or astragalus; therefore, Diagnostic Code 5273 [Os calcis or 
astragalus, malunion of] is not applicable.  Neither the 
Veteran nor his representative has indicated another 
diagnostic code is more applicable.

In summary, the Board believes that the Veteran has been 
appropriately rated by the RO under Diagnostic Code 5271.

Specific rating criteria

Diagnostic Code 5271 provides a maximum 20 percent disability 
for marked limited motion of the ankle.

Schedular rating

The Veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code 5271.  As stated above, a 20 
percent disability rating is currently assigned for marked 
limitation of motion in the veteran's ankle.  The currently 
assigned 
20 percent disability rating is the highest schedular rating 
available.  As such, the Board is unable to consider or grant 
a higher schedular rating.

DeLuca considerations

The Board has taken into consideration the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 
202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable.  In the instant case, the Veteran is receiving 
the maximum rating allowable under Diagnostic Code 5271.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration in this case.

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown,
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The April 2008 VA examiner noted that "there is a scar line 
from remote repair, which is unremarkable and nontender."  
The September 2005 VA examiner reported that the Veteran had 
a "well healed surgical scar over the lateral aspect 
measuring 5 inches . . . it was nontender, nonadherent."

According to the criteria found in Diagnostic Code 7804, a 10 
percent evaluation is provided for scars that are superficial 
and painful on examination.  A superficial scar is one not 
associated with underlying soft tissue damage.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2009).  Ten percent is the 
maximum disability rating under Diagnostic Code 7804.

After having carefully considered the matter, the Board 
believes that a separate 10 percent disability rating is not 
warranted for the surgical scar on the Veteran's left ankle 
under 38 C.F.R. § 4.25 and Esteban because the medical 
evidence shows that the scar is not painful, but rather is 
"nontender" and "unremarkable."

Hart consideration

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  The Court further held that when 
a claim for an increased rating is granted, the effective 
date assigned may be up to one year prior to the date that 
the application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  As noted 
in the Introduction above, the Veteran's most recent claim 
for an increased disability rating was filed in June 2005.  
In this case, therefore, the relevant time period is from 
June 2004 to the present.  

In essence, the evidence of record includes no medical 
reports showing the condition of the Veteran's service-
connected left ankle before the June 2005 orthopedic notes in 
the record; the medical evidence, therefore, includes no 
clinical findings sufficient to justify the assignment of a 
higher or lower rating.  Thus, an increased disability rating 
for the Veteran's service disability is not warranted for the 
period beginning one year before his claim.  Accordingly, no 
staged rating will be assigned.

Extraschedular consideration

An extraschedular disability rating is warranted upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case includes factors 
such as marked interference with employment or frequent 
periods of hospitalization that render impracticable the 
application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

In this case, the Board has been unable to identify an 
exceptional or unusual disability picture with respect to the 
Veteran's service-connected left ankle disability.  As 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
ratings criteria.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluations adequately 
contemplate the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  See 
38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his service-connected ankle.  In 
addition, the medical evidence of record shows a long history 
of complaints of pain in the Veteran's back, hips and knees, 
shoulders and a heart condition that resulted in by-pass 
surgery.  While the Veteran has contended that his ankle pain 
keeps him inside about 10 days a month, he has not contended 
that his ankle pain prevents him from following substantially 
gainful employment.  Indeed, the April 2008 VA examiner noted 
that the Veteran denied that his ankle pain "impairs his 
ability to work in the home, and it does not impair his 
ability to perform his activities of daily living or 
instrumental activities of daily living."  

ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected left ankle disability is denied.


REMAND

Reasons for remand

As noted in the Introduction, the RO has previously issued 
rating decisions denying entitlement to service connection 
for a hip disorder and a left knee disorder both due to or 
secondary to the service-connected left ankle disability.  
The Veteran did not appeal either rating decision.  Thus, the 
issues on appeal are whether new and material evidence has 
been submitted which is sufficient to reopen a previously 
denied claims of entitlement to service connection for left 
knee and left hip disorders to include as secondary to 
service-connected left ankle disability.

As noted above, the Veteran was provided notice required by 
law pertaining to his claim for an increased disability 
rating.  The Board notes, however, that the Veteran was not 
provided notice of what evidence and information is necessary 
to reopen his claims, and did not receive notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were not found in the previous denials in 
accordance with the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the Veteran with 
written notice that complies with the 
requirements of the Court's holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  After completion of the foregoing and 
provision of a sufficient amount of time 
for the Veteran to respond to the notice, 
VBA should readjudicate the claims of 
whether new and material evidence has been 
submitted which is sufficient to reopen a 
previously denied claims of entitlement to 
service connection for left knee and left 
hip disorders to include as secondary to 
service-connected left ankle disability.  
If the benefits sought on appeal remain 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


